Title: [Diary entry: 22 December 1788]
From: Washington, George
To: 

Monday 22d. Thermometer at 13 in the Morning—16 at Noon and 20 at Night. The Wind though there was but little all day was Southwardly. In the Night it blew pretty fresh from the So. Wt. This morning the river was closed except holes in places. Yesterday a good deal of Ice was formed as there also was the day before. At home all day. The Corn which grew between the rows of Carrots at the Ferry, being in number 38 amounted to 28 barrls. or 140 bushls. Of the above 12 Carrot Rows three were Transplanted, and did not yield more than a peck each, which is an additional proof that this mode of Culture will not succeed. The Carriage Returned from Dumfries without Mrs. Washington

& the others for whom it went—but was obliged to head Occoquan on account of the Ice which had impeded the passage. Doctr. Stuart called here dined and contd. to Abing.